May 23, 2008

Mr. C. Alfred Mackenzie
Haley & Olson, P.C.
510 N. Valley Mills Dr., Suite 600
Waco, TX 76710

Mr. Vincent L. Marable III
221 N. Houston Street
Wharton, TX 77488
Mr. Greg White
Naman, Howell, Smith & Lee LLP
P.O. Box 1470
Waco, TX 76703

RE:   Case Numbers:  05-0386 & 05-0788
      Court of Appeals Number:  10-02-00026-CV & 10-02-000420-CV
      Trial Court Number:  99-2717-4

Style:      PROVIDENCE HEALTH CENTER A/K/A DAUGHTERS OF CHARITY HEALTH
      SERVICES OF WACO AND DEPAUL CENTER A/K/A DAUGHTERS OF CHARITY HEALTH
      SERVICES OF WACO
      v.
      JIMMY AND CAROLYN DOWELL, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF
      JONATHAN LANCE DOWELL, DECEASED
      - Consolidated with -
      JAMES C. PETTIT, D.O.
      v.
      JIMMY AND CAROLYN DOWELL, INDIVIDUALLY AND ON BEHALF OF THE ESTATE OF
      JONATHAN LANCE DOWELL, DECEASED

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Mr. Joe Johnson |
|   |Mr. Andy McSwain|